Title: From John Adams to Alexander Hill Everett, 14 March 1814
From: Adams, John
To: Everett, Alexander Hill



Dear Sir
Quincy March 14 1814

If I did not feel “the faintness of declining days” if my eyes could see and my hands be steady; I would write you a long letter on the subject of your Remarks on the Governors speech and the preface to them. But I can now only thank you for the pamphlet and express my approbation of it.
If you should live to be an octogenarian as I hope you will, you will know by experience, the delight that is felt by those who are stepping off the stage at the sights of such proofs of genius information and Patriotism in those who are stepping on. I know not when I have read or heard read a Pamphlet with more pleasure, though I have received and read very lately two of great merit one by Mr. Hay of Virginia on Expatriation and one a speech in Congress by Mr. Ingersol. If you have not read these, I can help you to a sight of them. Ingersols is illuminated by a comparison with his Fathers address, to a company at a silly dinner in Philadelphia; the Son thinks like a man. The Father protests like a boy.
Can you tell me whether there is a set of the year Books in Boston? I should delight to converse with you, on these subjects and shall always be glad to see you

John Adams